Citation Nr: 9907487	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from May 
1983 to December 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which, in pertinent part, 
denied service connection for a cervical spine disability.  A 
personal hearing was held before a member of the Board in 
November 1998.


REMAND

The veteran contends that during service she incurred a 
cervical spine disability in the same February 1984 bicycle 
accident in which she received a chin laceration.  (The 
residuals of the chin laceration are currently service-
connected.)  Service medical records show that she received a 
chin laceration in such incident, but do not reflect a 
concurrent neck/cervical spine injury.  Later service medical 
records, from December 1990 and January 1991, show the 
veteran complained of a "pinched nerve" in her neck after 
lifting, and the assessment was cervical strain.  There are 
no later medical records of cervical spine problems during 
active duty, which ended in December 1992.  The veteran 
reports she received no post-service medical treatment for 
cervical spine problems until 1997, and the first post-
service medical evidence of the problem, currently on file, 
is dated in 1998.

Regardless of whether or not the veteran's claim is well 
grounded, the file indicates there is a further VA duty to 
assist her in completing her application for benefits.  38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In her June 1998 substantive appeal, the veteran stated that 
she was treated for neck pain at the Wade Park VA Medical 
Center (VAMC) in July 1997, and that X-rays of her neck were 
taken.  The veteran noted that the related VA treatment 
records had not been obtained by the RO.  She apparently 
believes such records would support her claim.  Under the 
circumstances, the RO should obtain relevant VA medical 
records and associate them with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the Secretary and the Board, and 
must be obtained if the material could be determinative of 
the claim).  On remand, any relevant non-VA medical records 
since 1997 should also be obtained.  Robinette, supra.

Accordingly, the case is REMANDED for the following action:

The RO should have the veteran clearly 
identify (names, addresses, dates) all VA 
and non-VA medical providers who treated 
her for a cervical spine disability 
during and since 1997.  She should 
execute any necessary release forms, and 
the RO should obtain the related medical 
records which are not already associated 
with the claims file.  This includes but 
is not limited to:  the July 1997 Wade 
Park VAMC treatment records previously 
mentioned by the veteran (and any other 
relevant VA treatment records); and 
clinical records (including initial 
examination and patient history records) 
from Joel Kendzel, D.C. (according to an 
April 1998 statement from this 
chiropractor, he had been treating the 
veteran for about 7 months), Candace 
Folley, M.D. (who is listed as the 
referring physician on X-ray and MRI 
reports of May and June 1998), and the 
chiropractor whom the veteran saw after 
being treated by Dr. Kendzel (according 
to her Board hearing testimony).






Thereafter, the RO should review the claim. If the claim is 
denied, the veteran and her representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, and then the case should be returned to the 
Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

